Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.

Claim Objections
Claim 79 is objected to because of the following informalities:  Last line in claim 79 recites “wherein” . After “wherein” nothing is disclosed. Appropriate correction is required.


Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



3.	Claim(s) 46-50, 52, 57-61, 63, 68-72, 74, 79-83, 85-86, 89-92 and 95-97 is/are rejected under 35 U.S.C. 103 as being un-patentable over US Publication US 2018/0192383 (Provisional application 62/442,237) to Nam et al. (hereinafter Nam) in view of US Publication US 2020/0128585 to Kuang et al. (hereinafter Kuang) in view of US Publication US 2020/0367242 to Moon et al. (hereinafter Moon) 

	As to claims 46, 57, 68, 79, 86 and 92, Nam discloses a base station, comprising:
 	one or more computer-readable media; and
 	one or more processors, configured execute instructions stored on the one or more computer-readable media, to cause the processor to:
 	transmit, via a physical broadcast channel (PBCH) transmission, an indication of an entry of a table comprising a first set of parameters of a control resource set (CORESET) corresponding to a physical downlink control channel (PDCCH), the first set of parameters including a CORESET size in frequency and a number of orthogonal frequency division multiplexing (OFDM) symbols of the CORESET (Nam; Abstract; [0005]; Provisional application; Pages 9-10; RMSI transmission opportunity configuration discloses of transmitting MIB in the PBCH that includes plurality of parameters. The plurality of parameters includes RMSI block bandwidth (=CORESET size in frequency) and RMS/ block length (or RMS/ mini-slot length), i.e., the number of consecutive OFDM symbols (=a number of orthogonal frequency division multiplexing (OFDM) symbols of the CORESET. These sections also disclose bit information to indicate UE whether to search for PDCCH for receiving the RMSI transmissions or not) 
 	transmit, in a transmission of the PDCCH and based on the first set of parameters, scheduling information of a physical downlink shared channel (PDSCH) including remaining system information (RMSI) (Nam; Abstract; [0005]; Provisional application; Pages 9-10; RMSI transmission opportunity configuration discloses bit information to indicate UE whether to search for PDCCH for receiving the RMSI transmissions or not)
 	Nam discloses plurality of parameters. Nam fails to disclose plurality of parameters includes frequency position of the CORESET. However, Kuang discloses    
 	a frequency position of the CORESET (Kuang; [0070]; [0088]; [0098] discloses plurality of parameters includes frequency location of the CORESET) 
 	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claim invention to modify the invention of Nam and transmitting the frequency location parameter so that receiving device can identify the center frequency and make a decision based on the center frequency. 
 	Nam-Kuang does not teach but Moon teaches:
 	Wherein the CORESET is comprised of control channel element (CCEs), (Moon; Fig. 3A, 3C; [0103])
 	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claim invention to modify the system of Ntt wherein the CORESET is comprised of control channel element (CCEs), wherein a respective CCE is comprised of 6 resource element groups (REGs) each containing 12 consecutive subcarriers wherein the CORSET includes a CCE-to- REG mapping 
 	 
 	 As to claims 47, 58, 69, 89 and 95, the rejection of claim 46 as listed above is incorporated herein. In addition Nam-Kuang -Moon discloses wherein the first set of parameters comprises: 
 	a number of resource blocks (Kuang; [0086]);
 	a frequency offset between a synchronization signal block and the CORESET (Kuang; [0128]). 

As to claims 48, 59, 70, 81, 90 and 96, the rejection of claim 46 as listed above is incorporated herein. In addition Nam-Kuang -Moon discloses wherein the first set of parameters comprises: 
a slot offset (Nam; Provisional application page 9 discloses time offset in terms of slots); and
periodicity of the CORESET (Kuang; Fig.6).

As to claims 49, 60, 71, 82, 91 and 97, the rejection of claim 46 as listed above is incorporated herein. In addition Nam-Kuang -Moon discloses wherein the PBCH comprises:


As to claims 50, 61, 72 and 83, the rejection of claim 49 as listed above is incorporated herein. In addition Nam-Kuang -Moon discloses wherein the second set of parameters comprises information for monitoring of the PDCCH in the CORESET (Kuang; Abstract; [0060]) 

As to claims 52, 63, 74 and 85, the rejection of claim 46 as listed above is incorporated herein. In addition Nam-Kuang -Moon discloses wherein the RMSI comprises information of resources for receiving PDCCHs related to at least one of:
 	other system information (Nam; provisional application page 9 discloses RMSI-PDCCH indicator: One bit information to indicate UE whether to search for PDCCH for receiving the
RMSI transmissions or not. Here Nam is applied for the 1st alternative)); 
 	paging; or 
 	random access
 	 
4.	Claim(s) 51, 62, 73 and 84 is/are rejected under 35 U.S.C. 103 as being un-patentable over US Publication US 2018/0192383 (Provisional application 62/442,237) to Nam et al. (hereinafter Nam) in view of US Publication US 2020/0128585 to Kuang et al. (hereinafter Kuang) in view of US Publication US 2020/0367242 to Moon et al. (hereinafter Moon) in view of Applicant submitted NPL 3GPP R1-1705709 to Ntt et al. (hereinafter Ntt)  

As to claims 51, 62, 73 and 84, Nam-Kuang -Moon discloses subcarrier spacing, but fails to disclose PBCH includes subcarrier spacing, However, Ntt discloses wherein 
wherein the PBCH further includes subcarrier spacing for the RMSI (Ntt1; Section 2.2)
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings in order to use the limited resources in an effective way by using common search space

5.	Claim(s) 98-103 is/are rejected under 35 U.S.C. 103 as being un-patentable over US Publication US 2018/0192383 (Provisional application 62/442,237) to Nam et al. (hereinafter Nam) in view of US Publication US 2020/0128585 to Kuang et al. (hereinafter Kuang) in view of US Publication US 2020/0367242 to Moon et al. (hereinafter Moon) in view of US Publication US 2015/0189640 to Lee et al. (hereinafter Lee)    

 	As to claims 98-103, Nam-Kuang -Moon discloses wherein: 
 	a CCE is comprised of 6 resource element groups (REGs) each containing 12 consecutive subcarriers (Moon; Fig. 3A, 3C; [0103]), 
 	the CORESET includes a CCE-to-REG mapping (Moon; Fig. 3C; [0109]-[0110]), the CCE-to-REG mapping being interleaved (Moon; Fig. 3C; [0175]-[0177]), and 
 	an interleaver for the CCE-to-REG mapping being defined by: 
 	writing inputs into an interleaving matrix in a first manner, the interleaving matrix including a plurality of columns (Moon; Figs. 12-16), 
 	re-arranging the plurality of columns of the interleaving matrix (Moon; Figs. 12-16), and 
(Moon; Figs. 12-16).
 	Nam-Kuang -Moon discloses rearranging column and also discloses of Cell id. Nam-Kuang -Moon fails to explicitly disclose wherein the re-arranging is based on a cell ID. However, Lee discloses
 	the re-arranging is based on a cell ID of the base station (Lee; [0121]; [0129]; Fig.14a, 14b, 15a, 15b) 
 	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claim invention to modify the invention of Nam-Kuang -Moon and rearranging the columns  based on Cell ID in order to provide support commonly use block interleaver by plurality of cells (Lee; [0121]) 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478